DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 2055657732) submitted by the applicant.
With respect to claim 1, Wang teaches a telescopic intelligent arm comprising a base (telephone bracket), a joint assembly arrange freely rotatable and telescopic intelligent arm, characterized by comprising a base, a telescopic joint assembly arranged on the base, an adjustable clamp rotatably connected to the telescopic joint assembly, and a fixing device arranged on the base (see features 3 and 6), wherein the telescopic joint assembly comprises at least two joint sets, and two adjacent joint sets are rotatably connected (see features 3 and 6 which have two adjacent joint sets and their corresponding texts).  
With respect to claim 2, Wang also teaches that the freely rotatable and telescopic intelligent arm according to claim 1, characterized in that the two adjacent joint sets are connected by a rotating assembly, an end of one joint set of the two joint sets is provided with a U-shaped avoiding slot, and both sides of the U-shaped avoiding slot are respectively formed with a connecting arm; the rotating assembly comprises a pin connected between the connecting arms at the both sides of the U-shaped avoiding slot, and a rotating connection piece sleeved at the periphery of the pin, wherein the rotating connection piece mainly consists of an upper connecting shaft embedded in the U-shaped avoiding slot and sleeved at the periphery of the pin, a connecting turntable formed at a lower end of the upper connecting shaft, and the connecting turntable is rotatably connected to an end of the other joint set of the two joint sets connected (see features 3 and 6 which have two adjacent joint sets and their corresponding texts).  
With respect to claim 3, Wang further teaches that the freely rotatable and telescopic intelligent arm according to claim 1, characterized in that the two joint sets comprise a lower joint set and an upper joint set rotatably connected to an upper end of the lower joint set, and the adjustable clamp is arranged on the upper joint set.  
With respect to claim 4, Wang further teaches that the freely rotatable and telescopic intelligent arm according to claim 3, characterized in that a side clamping slot for clamping the lower joint set is provided in a side edge of the base, and a cavity penetrating to the outer surface of the base is communicated and arranged at a lower part of the side clamping slot; the lower end of the lower joint set is connected with a swinging connection piece movably embedded in the cavity, the swinging connection piece mainly consists of a circular connecting head movably embedded in the cavity and a connecting column connected between the circular connecting head and the lower end of the lower joint set, and a connecting clamping slot for embedding and swinging the connecting column is formed between the lower part of the side clamping slot and the cavity (see Wang at “an arm type portable multifunctional mobile phone bracket, wherein it comprises a cell phone fixing member (7) and the lower fixing piece (8), a built-in tension spring bracket (1), front arm rod (4), a back arm rod (5), a cylindrical shaft (2), a hinge shaft (3), a connecting shaft (11), fitting; said cell phone fixing member (7) and two lower fixing pieces (8) have the same structure, the front bend, and coated with skid proof and shockproof material, are used for fixing the mobile phone; the front arm rod (4) and the back arm rod (5) of the same length, for connecting fittings and the lower fixing piece (8); the hinge shaft (3) hinged by pin, the two part top are screw holes; the cylindrical shaft (2) two ends are screw; the bracket bend (1) of the connecting shaft (11) for two built-in tension spring to make it can rotate to be V shape, the conversion fitting, comprising a handle (14), an arm rod fixing clamp (6), an arm rod neck sleeve clamp ( 13), is used for multi-functional mobile phone bracket is fixed in different situations).
With respect to claim 5, Wang further teaches that the rotatable and telescopic intelligent arm according to claim 3, characterized in that the adjustable clamp mainly consists of a lower clamping plate and an upper clamping part arranged at an upper end of the lower clamping plate, wherein the lower clamping plate and the upper clamping part are combined to form a clamping position; at least one adjusting assembly is connected between the lower clamping plate and the upper clamping part, and comprises an adjusting rod, a spring and a lower limiting piece, wherein the adjusting rod is positioned between the lower clamping plate and the upper clamping part and has an upper end limited in the upper clamping part, the spring is sleeved at the periphery of the adjusting rod, and the lower limiting piece is connected to a lower end of the adjusting rod and abuts against a lower end of the spring; an upper limiting piece abutting against an upper end of the spring is convexly arranged in the lower clamping plate; a strip-shaped sliding slot in which the adjusting rod and the spring are embedded is formed in the lower clamping plate; the upper limiting piece is an arc-shaped protrusion arranged on an inner wall of an upper part of the strip-shaped sliding slot, and the arc-shaped protrusion is sleeved at the periphery of the adjusting rod and is positioned at the upper end of the spring; the lower limiting piece is a lower nut threadedly connected with a lower end of the adjusting rod; two supporting clamping blocks are convexly arranged in the upper clamping part, and a clamping slot for clamping the adjusting rod is respectively formed in the two supporting clamping blocks; and a limiting nut and an upper nut are threadedly connected with the adjusting rod, the limiting nut is positioned between the two supporting clamping blocks, and the upper nut is threadedly connected with the upper end part of the adjusting rod.  
With respect to claim 6, Wang further teaches that the freely rotatable and telescopic intelligent arm according to claim 3, characterized in that a rotating chassis is arranged on an end face, close to the adjustable clamp, of the upper joint set, and a meshed rotating shaft meshed with the rotating chassis is convexly arranged in the adjustable clamp; and a rear annular gear tooth is formed on the rotating chassis, and a front annular gear tooth meshed with the rear annular gear tooth is formed on the meshed rotating shaft.  
With respect to claim 7, Wang also teaches that the freely rotatable and telescopic intelligent arm according to claim 6, characterized in that the upper joint set is provided with a strip-shaped groove on an end face, close to the adjustable clamp, of the upper joint set, a stopper is arranged on a lower part of the strip-shaped groove, a sliding bottom block connected to the stopper is arranged on an upper part of the strip-shaped groove, and a sliding slot is formed on the sliding bottom block, forming a strip-shaped clamping strip on both sides of the sliding slot respectively; and the both side edges of the rotating chassis are respectively formed with a clamping slot for clamping the strip-shaped clamping strip.  
With respect to claim 8, Wang also teaches that the freely rotatable and telescopic intelligent arm according to claim 3, characterized in that a plurality of middle joint sets are further rotatably connected between the lower joint set and the upper joint set; and the upper joint set, the middle joint set and the lower joint set are respectively connected in a telescopic manner by a plurality of joints.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
With respect to claims 9-10, although Wang does not specifically recite the straps; however, the use of straps for secure the bracket into the base.  Therefore, the use of strap for securing the bracket into the base would have been obvious to one skill in the art in order to tightly secure the bracket.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang.
With respect to claim 11, Wang also teaches that the freely rotatable and telescopic intelligent arm according to claim 1, characterized in that an earphone is arranged on the base, a through hole is formed in the base. Wang does not specifically recites  an earphone cable of the earphone sequentially penetrates through the base and the telescopic joint assembly, so that a connecting plug of the earphone is exposed outside the upper part of the telescopic joint assembly; and the other end of the earphone cable of the earphone penetrates through the through hole so that an earplug of the earphone is exposed outside the base. However, since Wang does teach a cell phone bracket, the earphone cable would necessary established in order to operate the cell phone probably.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pettersson teaches an articulated arm which is constructed in a modular way and modular assembly kit.
Rieger teaches a tool for multi-positioning and holding device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646



/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        10/20/2022